Heffernan, J.
(dissenting). Defendant appeals from a judgment of the Saratoga County Trial Term in favor of plaintiffs and from an order denying his motion for a new trial.
The action was brought by plaintiffs as the executors of Maria F. De Vivo, deceased, against defendant for conversion of $12,562.50. The plaintiff, Madeline Smaldone, is the daughter of defendant and her husband is a son-in-law. Maria F. De Vivo, the decedent, was defendant’s wife. About eleven months after the commencement of this action the same plaintiffs instituted an action against Paul Maroeco, an attorney, on the very same state of facts. Subsequently, these actions were consolidated. After trial Maroeco was exonerated and defendant was charged with liability. Defendant and Maria F. Pe Vivo were Italian immigrants. They had been residents of Saratoga Springs for about forty-two years. They had six children, five of whom were living, 'flic wife died on April 30, 1948, at the Utica State Hospital at the age of seventy-three years. Defendant was about the same age. For years defendant conducted a grocery and fruit business in the city of Saratoga Springs. Apparently they accumulated a substantial sum of money and in October, 1946, they made a division of the funds whereby the wife received $15,900, which she deposited in the Adirondack Trust Company of the City of Saratoga Springs.
Apparently the husband and wife lived in harmonious relationship until 1947, when defendant went to the city of Hew York for the purpose of a medical examination as to his physical condition. While the husband was absent, withdrawals were made from the wife’s account in favor of the daughter, Madeline. After the husband’s return and after he discovered that the wife had donated some of the funds to her daughter, he asked for her commitment on the ground that she was insane. The papers were prepared by Maroeco. Apparently, the defendant did this to prevent further withdrawals of the funds by the wife. That proceeding was discontinued.
*618In June, 1947, the wife was examined by two physicians. No commitment was then made because one of the doctors testified that she was competent. Subsequently, there was a trial before a commissioner and a jury. On that hearing two doctors testified that the wife was competent. In that proceeding the jury failed to agree. Subsequently, the incompetency proceedings were discontinued. Meanwhile, defendant, through his attorney, had obtained from the County Judge of Saratoga County an order prohibiting the withdrawal of funds from the wife’s account. On October 10, 1947, after the discontinuance of the incompetency proceeding the Saratoga County Judge made an order directing the Adirondack Trust Company to release the wife’s account. On October 14, 1947, defendant and his attorney withdrew from this account the sum of $12,562.50 on a check signed by the wife, dated October 10, 1947.
The question which we have in this case is: Did the defendant convert this money to his own use? After the commencement of the action and before the trial, plaintiffs, pursuant to section 322 of the Civil Practice Act, served upon defendant’s attorney a notice requiring defendant to admit thirty-one facts. Defendant' filed his verified answer to that notice in accordance with the provisions of that statute. Practically all these interrogatories and the answers involved communications between defendant and his wife. His admissions were subject to explanation and it was error to exclude that proof (Wachtel v. Equitable Life Assur. Soc., 266 N. Y. 345). These admissions were offered in evidence on the trial by plaintiffs. It is the defendant’s contention that by demanding and receiving these admissions and by offering them in evidence the plaintiffs opened the door so that defendant and Marocco should have been permitted to give their version of the transaction. This contention was made on the trial and plaintiffs’ objection was sustained by the court. In making its ruling the court relied on Matter of Oallister (153 N. Y. 294). We think the testimony of Marocco was competent and admissible on behalf of defendant. On his cross-examination Marocco was asked if on October 14, 1947, he went to The Adirondack Trust Company with the defendant and with defendant’s wife. The court sustained the objection to which an exception was taken. He was also asked if he was present when the wife signed the check on October 10th. He was not permitted to answer. We think the court erred in refusing to permit this witness to answer. While not a competent witness on behalf of himself, Marocco was certainly a competent witness on behalf of defendant. When the court refused to permit Maroeco’s version of the transactions of October 10 and October 14, 1947, it deprived defendant of the only actual eye witness to those transactions. Certainly this ruling was prejudicial to defendant (Jones v. Thomas, 76 App. Div. 596; Kings Co. Trust Co. v. Hyams, 242 N. Y. 405).
The Callister case upon which the court below relied is clearly distinguishable. A reading of the opinion in that case clearly discloses that it has no application to the facts here. We also think that the admission of the records of the Utica State Hospital was prejudicial to defendant. Those records dealt with the condition of decedent from October 18, 1947, until the date of her death. Presumptions do not run backwards. Because decedent may have been incompetent on December 22, 1947, as testified to, does not indicate that she was incompetent on either October 10 or October 14, -1947 (MacRae v. Chelsea Fiber Mills, 145 App. Div. 588).
This is a close case and for that reason any error which occurred on the trial should be scrutinized carefully. After being out a number of hours the jury *619returned and stated that they were unable to agree. The trial court sent them back and finally they returned a second time with a verdict of ten to two in favor of plantiffs and no verdict as to Maroeeo. The Trial Judge again directed them to return to the jury room and later they returned with a verdict exonerating Maroeeo.
It is quite clear from the record that the jurors were confused as to the issues submitted to them. In my opinion justice requires that there should be a retrial of this cause and I, therefore, vote to reverse the judgment and order appealed from and to direct a new trial.
Foster, P. J., Bergan and Coon, JJ., concur in memorandum by the court; Heffernan, J., dissents, in an opinion; Deyo, J., not voting.
Judgment affirmed, with costs.